Citation Nr: 0619330	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  98-01 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition 
due to undiagnosed illness.

3.  Entitlement to service connection for a right knee 
condition due to undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
(GI) condition with diarrhea due to undiagnosed illness 
(adjudicated as entitlement to service connection for 
cholecystitis and cholelithiasis, status post 
cholecystectomy).

5.  Entitlement to service connection for a sleep disorder 
due to undiagnosed illness.

6.  Entitlement to service connection for shortness of breath 
due to undiagnosed illness.

7.  Entitlement to an increased rating for low back pain, 
currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1983 to October 
1991.

This appeal is from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  The St. Petersburg, Florida, RO now 
has original jurisdiction of the veteran's case.

The evidence and the veteran's assertions of entitlement to 
service connection for sleep disturbance due to undiagnosed 
illness reasonably raise an alternative theory of entitlement 
that VA has not adjudicated: service connection for sleep 
disturbance secondary to service-connected disease or injury.  
The question of secondary service connection for sleep 
disturbance is distinguished from the issue of entitlement to 
service connection for sleep disturbance due to undiagnosed 
illness at issue in the instant appeal.

Whereas multiple diagnoses, both service-connected and non-
service-connected, apparently contribute to the veteran's 
sleep disturbance, the facts present the question whether 
service-connected disease or injury causes or aggravates the 
sleep disturbance.  The matter of service connection for 
sleep disturbance as secondary to service-connected 
disabilities will include questions of pyramiding, e.g., 
whether disturbed sleep is compensated as a service-connected 
psychiatric symptom, and whether it can be separately 
compensated if it is deemed currently compensated as part of 
a service-connected psychiatric disorder.  It is referred to 
the RO for appropriate action.

On VA examination in September 2005, the examiner opined that 
the veteran has degenerative disc disease as a result of his 
duty in service as a tank driver.  This reasonably raises the 
question of entitlement to service connection for 
degenerative disc disease.  Degenerative disc disease 
resulting from the impact on the spine of driving a tank is 
distinguishable from low back pain due to an undiagnosed 
illness.  The matter is referred to the RO for appropriate 
action.

The issue of entitlement to an increased rating for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran as likely as not was in combat during 
Operation Desert Storm, where he suffered psychic trauma that 
has precipitated PTSD.

2.  The veteran does not have a chronic skin condition.

3.  The veteran has right knee disability due to undiagnosed 
illness resulting from service in Southwest Asia coexisting 
with diagnosed pathology.

4.  The veteran's gastrointestinal condition with diarrhea is 
not due to an undiagnosed illness resulting from service in 
Southwest Asia.

5.  The veteran does not have a sleep disorder due to an 
undiagnosed illness resulting from service in Southwest Asia.

6.  The veteran does not have shortness of breath due to an 
undiagnosed illness resulting from service in Southwest Asia.

7.  The veteran has low back pain due to an undiagnosed 
illness that exacerbates limitation of motion limitation and 
causes additional fatigue and functional impairment.


CONCLUSIONS OF LAW

1.  The veteran incurred PTSD in wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), (f) (2005).

2.  The veteran did not incur a skin condition in wartime 
service, nor may such incurrence be presumed.  38 U.S.C.A. 
§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

3.  The veteran incurred an undiagnosed illness in wartime 
service manifesting as right knee disability.  38 U.S.C.A. 
§ 1110, 1117, 1118, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2005).

4.  The veteran did not incur a gastrointestinal condition 
with diarrhea in wartime service, nor may such incurrence be 
presumed.  38 U.S.C.A. § 1110, 1117, 1118 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

5.  The veteran did not incur a sleep disorder in wartime 
service, nor may such incurrence be presumed.  38 U.S.C.A. 
§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

6.  The veteran did not incur and undiagnosed illness 
manifested by shortness of breath in wartime service, nor may 
such incurrence be presumed.  38 U.S.C.A. § 1110, 1117, 1118 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

7.  The schedular criteria for a 20 percent rating for low 
back pain due to undiagnosed illness are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (1994); Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).

I.  PTSD

The numerous psychiatric examination and evaluation reports 
of record include opinions that the veteran demonstrates 
some, most, or all of the symptoms that define the diagnosis 
PTSD.  The several examinations and evaluations are by 
practitioners of comparable competence, and the reports are 
of comparable thoroughness.  There is no clear reason to 
assign any significantly greater probative value than 
another, e.g., there is no evidence of a factor that skews 
the validity the reports, such as substantially differing 
reports of history from the veteran.  The evidence for and 
against the question whether the veteran has PTSD is 
essentially in equipoise.  "When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a mater, the Secretary shall 
give the benefit of the doubt to the claimant."  38 U.S.C.A. 
§ 5107(b) (West 2002).  On the first element of establishing 
service connection, current diagnosis, giving the veteran the 
benefit of the doubt, the conclusion is that he has PTSD.  
See 38 C.F.R. § 3.102 (2005).

The veteran reports experiences that he alleges occurred 
while serving in the Southwest Asia Theater of Operations in 
Saudi Arabia as a tank gunner or driver.  He reported his 
unit of assignment in Germany, and that he was temporarily 
reassigned to Saudi Arabia to fill in as a tank gunner or 
driver.

The veteran's DD 214 and DA 2-1 both show he served in 
Southwest Asia from February 13 to May 1, 1991.  His military 
operational specialty and principal duty was as a tank 
crewman and tank gunner.  Although his DA 2-1 shows he had 
duty in an imminent danger area, Southwest Asia, during the 
dates noted, the list of current and previous assignments 
shows him assigned to a unit in Germany.

On consultation with U.S. Army and Joint Services Records 
Research Center (RRC) (formerly the U.S. Armed Services 
Center for Unit Records Research), the RRC reported in May 
2005 that it appears the veteran did in fact serve in 
Southwest Asia, apparently with another unit than that of his 
primary assignment.  The CRR concluded that the error 
explaining the discrepancy seemed to be in the record of his 
unit assignment, not in the fact of his Southwest Asia 
service.  Moreover, VA has acknowledged his Southwest Asia 
service during the Persian Gulf War by awarding service 
connection for diseases due to undiagnosed illness.

The veteran has reported two events to which he primarily 
attributes PTSD and avers that others contributed.  The first 
was a Scud missile exploded near his location at or near to 
the time he arrived in Saudi Arabia.  He has variously 
reported this as on February 13 or February 14, 1991.  
Pentagon information about SCUD missile attacks against Saudi 
Arabia that the RRC referenced corroborates a missile attack 
on February 14.  See http://www.gulfling.osd.mil/scud_info/.  
The veteran also described being in a tank battle in which 
artillery hit another American tank.  Given the evidence of 
his service in Southwest Asia and his MOS, the credible, 
probative evidence is that he was in combat.  Whereas he 
attributes his most significant stressor to an event in 
combat, the fact of the stressor, and thus the second element 
of service connection, is established.  38 U.S.C.A. § 5104(b) 
(West 2002); 38 C.F.R. § 3.304(d), (f) (2005).

None of the mental health practitioners who have diagnosed 
PTSD have opined a cause other than the veteran's combat 
experiences.  Even those practitioners who opined the veteran 
had multiple, but not all, of the symptoms of PTSD attributed 
those symptoms to his military service.  The weight of the 
evidence is that the veteran has PTSD due to service.  
Service connection for PTSD is established.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).

II.  Disability Due to Undiagnosed Illness

The veteran avers that he has the following disabilities due 
to undiagnosed illnesses: A skin condition, a right knee 
condition, a gastrointestinal condition, sleep disturbance, 
and shortness of breath.

VA is authorized to compensate any Persian Gulf veteran 
suffering from a qualifying chronic disability that became 
manifest either (1) during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or (2) to 
a degree of 10 percent or more within a presumptive period 
determined by the Secretary following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  A "qualifying chronic disability" is a chronic 
disability resulting from (A) an undiagnosed illness, (B) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (C), any diagnosed illness that the Secretary determines 
in regulation prescribed under subsection (d) warrants a 
presumption of service connection.  38 U.S.C. §§ 1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i)(B) (2005).

The veteran served in the Southwest Asia Theater of 
operations from February 13 to May 1, 1991.  His service 
medical records are uninformative about any of his claimed 
disabilities.

A.  Skin Condition

The evidence of record does not show the veteran has a 
chronic skin condition.  The first reference to a skin 
condition of record is in an April 1994 VA Persian Gulf War 
protocol examination, when he presented with areas of 
apparently very dry skin on his right thigh with a small 
papillary lesion on the right thigh, an area of very dry skin 
on the right arm, and over the left humerus.  He reported 
that he came home from the Gulf War with a rash over his 
whole body from his head to his foot.  The examiner made no 
diagnosis.  A VA examiner noted the same history in May 1995 
and a current complaint of recurrence since Christmas the 
previous year.  The veteran complained that itching was the 
worst problem, and it woke him up at night.  The examiner 
found oval, red, scaling plaques, one on the right upper mid 
arm and another on the right upper thigh, which he diagnosed 
as asteototic eczema.

The subsequent medical records up to September 2005 include 
many repetitions of the veteran's history of rash in 
Southwest Asia or upon return home, which cleared up by 1992, 
and occasional current findings of one or another area of 
rash on his body of various descriptions.  There are many 
more VA examination reports, VA outpatient and inpatient 
records, and Social Security Administration disability 
examination records showing no rash or lesions than there are 
findings of any skin disorder.  The only other medical record 
in the claims file actually recording the observation of a 
skin condition is a February 2001 VA outpatient report of a 
fine, very itchy lichenified rash of the upper abdomen, which 
the examiner opined was neurodermatitis.

The veteran submitted photographs of his legs with a batch of 
copies of materials from his claims file in September 2003, 
but he did not state what the photographs were intended to 
prove.  The Board commented on the absence of useful 
interpretation of these photographs in its December 2003 
remand.  As the Board instructed, VA wrote to the veteran in 
August 2004 asking him to explain what evidence the 
photographs were intended to provide.  The veteran did not 
respond, and the Board cannot infer the medical significance 
of the images without the requested information and a medical 
opinion based on that information.  Deprived of the veteran's 
response, the photographs are without probative value 
regarding whether the veteran has a chronic skin condition 
due to an undiagnosed illness.

Weighing against the two documented instances of any skin 
condition are the March 1998 Social Security Administration 
examination report and the VA compensation examination, 
hospital, and outpatient reports of March 2000, August 2000, 
October 2001, and September 2002, all of which find no rash 
or other skin condition.

The only reasonable conclusion to draw from this clear 
preponderance of the evidence is that the veteran does not 
have a chronic skin disorder.  Without a current skin 
disorder, the question whether a chronic skin disorder is due 
to an undiagnosed illness resulting from service in Southwest 
Asia is moot.  Even if the veteran did return from Southwest 
Asia with the rash he describes, entitlement to VA disability 
compensation requires the existence of a current disability.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998) 
(service connection based on wartime service).  Service 
connection for a skin condition due to undiagnosed illness 
must be denied.

B.  Right Knee Condition

VA has granted the veteran service connection for pain in 
several joints due to undiagnosed illness.  These awards are 
predicated on substantial, probative evidence that the 
veteran's credible reports of pain in multiple joints with 
erythema, swelling, and effusion are due to some form of 
unknown and undiagnosed inflammatory arthritis.  See., e.g., 
B. Fosnocht, M.D., Cheyenne VAMC, letter of January 2000.

There are multiple reports of extensive work-ups and 
evaluations of his joint problems, including his right knee, 
as shown in the October 2001 VA rheumatology report and the 
November 2001 summary of evaluations with conclude the 
veteran has an inflammatory arthritis of unknown diagnosis.

The veteran also has well-documented degenerative arthritis 
of the right knee and chondromalacia patella of the right 
knee.  On VA examination of his joints in September 2005, the 
examiner found slight effusion into the right knee joint, 
limitation of flexion to 90 degrees, patellofemoral crepitus 
with active and passive motion, and no instability, edema, 
erythema, or warmth.  The examination and an x ray study 
produced an impression of severe degenerative joint disease 
of the right knee without evidence of other undiagnosed 
illness in the knee that might cause the pain the veteran 
reported.

The whole body of evidence shows that the veteran's right 
knee is episodically symptomatic, repeatedly to the point of 
requiring multiple drainings of the effusions and other 
surgeries and injections.  The clear preponderance of the 
evidence is that he has comorbid diagnosed and undiagnosed 
causes of his right knee conditions.  This conclusion is 
supported by the extensive study and consultation record that 
shows that the VA rheumatologists and orthopedists that have 
examined and investigated the veteran's condition have also 
diagnosed degenerative arthritis and chondromalacia patella, 
yet have maintained that he has some as yet undiagnosed 
inflammatory process.  The question then is how to apply the 
law and regulations when the body part claimed to be disabled 
has coexisting known and unknown causes of the total 
disability picture.

Nothing in the stature or regulations precludes awarding 
service connection for disability due to undiagnosed illness 
just because there are comorbid conditions.  The general rule 
of service connection provides for service connection for 
current manifestation of a chronic disease shown as such 
during a presumptive period unless the current manifestation 
is clearly due to intercurrent cause.  38 C.F.R. § 3.303(b) 
(2005).  The rule harmonizes with the doctrine of benefit of 
the doubt, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005), because it requires the evidence be weighed 
against denying service connection unless the intercurrent 
cause is clearly the sole cause of the claimed disability.  
It is consistent with this rule and the rule of benefit of 
the doubt to treat comormid conditions like intercurrent 
causes, i.e., the fact of a comorbid chronic disease should 
preclude service connection only if it is clearly the sole 
cause of the disabling manifestation.  The specific 
presumption of service connection of certain disabilities due 
to undiagnosed illness requires that the claimed disability, 
by history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii) (2005).  To apply this rule so as 
to preclude the presumption when there are comorbid diagnosed 
and undiagnosed illnesses of the affected body part is 
inconsistent with the general rule.  Rather, the rule is 
harmonized with the general rule when the presumption is 
allowed applied unless the claimed disability is solely 
attributable to a known clinical diagnosis.

If the fact of comorbidity creates a complicated rating 
problem, VA will have to contrive a solution to that problem, 
as it has with rating conditions aggravated in service.  See 
38 C.F.R. § 4.22 (2005).  Rating complexity is not a reason 
to deny service connection.

Based on the above analysis, the preponderance of the 
evidence is that the veteran has disability of the right knee 
due, at least in part, to an undiagnosed illness incurred in 
service in Southwest Asia for which service connection is 
warranted.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2005).

C.  Gastrointestinal Condition

The veteran seeks service connection essentially for chronic 
diarrhea.  He avers he has had this since his return from 
Southwest Asia.  He asserts it is due to an undiagnosed 
illness.  Historically, VA initially adjudicated the 
veteran's claim as for cholecystitis and cholelithiasis, 
status post cholecystectomy (claimed as gastrointestinal 
problems with diarrhea due to undiagnosed illness).  The 
veteran has continued to prosecute his claim, essentially as 
for chronic diarrhea and dyspepsia, as noted in his January 
1999 statement.

There is no mention of GI problems of record before January 
1995, when the veteran sought treatment for acute onset the 
day before of pain in the right upper quadrant with diarrhea 
and vomiting.  He gave a history of diagnosis of gall stones 
in August 1994.  He had laparoscopic cholecystectomy for 
cholecystitis and cholelithiasis.  On VA Gulf War protocol 
compensation examination of April 1995, the examiner opined 
that diarrhea was probably not related to Gulf service, 
because it had just started, and the veteran related it to 
gall bladder surgery.  Abdominal computed tomography (CT) in 
August 1995 found he had no gall bladder and was otherwise 
negative.  On VA hospital admission in October 1995 for left 
knee complaints, he reported the onset of chronic diarrhea 
after gall bladder surgery in February 1995.  On VA general 
medical examination for compensation in September 1997, the 
veteran reported the onset of chronic diarrhea since the 
Persian Gulf.  The examiner diagnosed chronic diarrhea, 
etiology unknown.  On physical examination for the Social 
Security Administration benefits in September 1998, the 
examiner diagnosed post-cholecystectomy diarrhea.

The veteran was admitted to a Persian Gulf War evaluation 
program at the Houston VAMC from September to October 1998.  
He gave a history of onset of chronic diarrhea and dyspepsia 
since approximately 1994.  In September 1998, the veteran 
underwent esophagogastroduodenoscopy (EGD) with stomach 
biopsy, and colonoscopy.  The pathology study found abundant 
helicobacter pylori of the stomach and duodenum, hiatal 
hernia with erosive gastritis, and diffuse severe gastritis 
and duodenitis.  On discharge, no etiology for diarrhea had 
been found.  In January 1999, a physician referred the 
veteran to a Gulf War treatment program (which the veteran 
apparently did not subsequently attend), noting the September 
to October evaluation of chronic diarrhea, etiology 
undetermined.

On VA GI examination in March 2000, the examiner noted severe 
reflux, and diarrhea off and on for nine years.  Upper GI 
study that day was negative, and the impressions were 
gastroesophageal reflux disease (GERD) and post-
cholecystectomy diarrhea.  

During hospitalization for joint pain in August 2000, the 
veteran reported having diarrhea for three months upon return 
from Southwest Asia, then joint pain and continued diarrhea.  
The treatment assessments noted diarrhea and blood in the 
stool from hemorrhoids.  In October 2001 for diabetes, he 
reported a history of diarrhea for about 10 years.  Nursing 
notes of observations of the veteran at frequent intervals 
recorded no GI complaints and no diarrhea.  Subsequent 
outpatient treatment records include multiple notations of 
the veteran's report of diarrhea and multiple notations of 
negative GI findings.

All of the veteran's several symptom-causing GI complaints, 
except diarrhea, are clearly and uncontroversially diagnosed: 
GERD, hiatal hernia, gastritis of the stomach, antrum, and 
duodenum, and hemorrhoids.  Thus, to the extent the veteran's 
claim intended to comprise GI disorders other than chronic 
diarrhea, they cannot be presumed to be disabilities due to 
undiagnosed illnesses presumed incurred in Southwest Asia 
Service.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2005).  Moreover, the clear preponderance of the 
evidence is against finding any of them were incurred in or 
aggravated by his military service before or during the 
Persian Gulf War.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

There remains evidence for and against finding diarrhea is of 
unknown etiology versus of post-cholecystectomy etiology.  If 
the physicians who opined the diarrhea is of unknown etiology 
were all uninformed about the veteran's gall bladder surgery, 
and the physicians who knew of the gall bladder surgery all 
diagnosed post-cholecystectomy diarrhea, it would be obvious 
that the opinions that the veteran's diarrhea is of unknown 
cause must be discounted.  Such is not the case.

The September to October 1998 Houston VAMC intake history 
noted the cholecystectomy.  Thus, the opinion of unknown 
etiology presumably was one informed of the history of 
cholecystectomy.  The hospital reports, however, noted the 
wrong date of onset of diarrhea, as the veteran misreported 
it, which suggests the facts about the surgery and the pre-
operative history of the veteran's complaints were not known 
from review of the VA medical records.  The veteran has 
demonstrated considerable inconsistency in reporting history 
about his diarrhea, variously reporting it as beginning 
essentially immediately upon return from Southwest Asia and 
another time reporting it as beginning after his gall bladder 
surgery.  This inconsistency precludes finding his history 
credible, because his accounts cannot all be true.  Thus, 
other grounds must be found to assess the credibility of his 
history and the probative weight to be given his testimony.  
In this context, his earlier statements given in the context 
of seeking treatment are more likely credible, and the 
earlier statements of greater probative value than the later 
statements made in the contest of seeking to prove 
entitlement to compensation.

It is significant adverse evidence that there is no 
contemporaneous medical record of complaint of diarrhea upon 
return from Southwest Asia.  The January 1995 outpatient 
notes, the earliest mention of GI complaints of record, note 
some loose stools coincident with the onset of gall bladder 
complaints.  When seen in January 1995 in acute abdominal 
distress, the veteran reported some light brown stools, but 
diarrhea, chronic or otherwise.  The April and October 1995 
reports of onset of chronic diarrhea after the gall bladder 
surgery are highly probative, both for their closeness in 
time to the surgery for their consistency with the other 
medical records nearest in time to the first GI complaints of 
record.  Add to this that both VA and non-VA examiners who 
have known of the veteran's gall bladder surgery and the 
timing of the onset of diarrhea relative to that surgery 
opined the surgery was the etiology of diarrhea.

Taking all of the evidence together, the medical opinions of 
unknown etiology of diarrhea appear to be tainted by 
unreliable history sufficiently that the evidence of the 
onset of diarrhea after and because of the gall bladder 
surgery outweighs it.  So assessing the relative probative 
value of the evidence for and against the veteran's claim, 
the preponderance of the evidence is that the veteran's 
diarrhea is not of unknown etiology or otherwise due to an 
undiagnosed illness, and the legal presumption of service 
connection does not apply.  38 U.S.C.A. § 1117, 1118; 
38 C.F.R. § 3.317.  As with the other GI conditions, there is 
no direct evidence of incurrence of chronic diarrhea in or 
aggravation during active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Finally, the evidence regarding the veteran's chronic 
diarrhea is distinguishable from the evidence regarding his 
right knee.  With the chronic diarrhea, the preponderance of 
the evidence is against attributing it to an undiagnosed 
illness.  With the right knee, the preponderance of the 
evidence is of comorbidity of undiagnosed and diagnosed 
causes of the presenting symptoms.  No such comorbidity is 
shown regarding the diarrhea.  The claim for service 
connection for a gastrointestinal (GI) condition with 
diarrhea must be denied.

D.  Sleep Disturbance

The veteran has an established history of disturbed sleep.  
He also has multiple confirmed, diagnosed conditions that 
contribute to his disturbed sleep.  These include dysomnia 
due to pain and depression according to an October 1998 sleep 
laboratory report, PTSD, and sleep apnea.  There is no 
evidence of record of another, coexisting cause of sleep 
disturbance that cannot be attributed to the diagnosed 
causes.  No practitioner of record has opined that there is 
yet an undiagnosed illness that would be disturbing the 
veteran's sleep even if none of the several diagnosed causes 
existed.

The claim of entitlement to VA disability compensation for an 
undiagnosed illness manifested by sleep disturbance is 
without the support of medical evidence.  To the extent the 
veteran opines that he has an undiagnosed illness that causes 
sleep disturbance, it is his lay medical opinion on a matter 
about which he lacks the medical expertise necessary to 
proffer his opinion as evidence.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).  The claim must be denied.  38 U.S.C.A. 
§§ 1117, 1118; 38 C.F.R. § 3.317.

E.  Shortness of Breath

The veteran asserts that he has had daytime shortness of 
breath since his he was exposed to oil fire smoke during his 
Southwest Asia service.  The most recent VA examination 
addressing this complaint was in September 2005.  The 
examiner noted the veteran reported sensations of shortness 
of breath during some part of every day, but not constantly, 
with episodes of body swelling during which the shortness of 
breath becomes worse.  The veteran reported that during such 
episodes, he could not climb a flight of stairs or walk more 
than a block.  The veteran reported diagnosis of obstructive 
sleep apnea, for which he used a CPAP devise; both the 
diagnosis and the CPAP are corroborated in multiple medical 
records.  He denied any respiratory or pulmonary diagnosis or 
any cardiac diagnosis.  The examiner found no objective 
evidence of any respiratory or pulmonary disorder, and he 
opined that it is unlikely that the veteran has any pulmonary 
disease contributing to his complaints and that it less 
likely that not that he has shortness of breath due to an 
undiagnosed pulmonary illness.  

Review of the veteran's extensive medical record is 
remarkable for the absence of any documentation of 
unexplained shortness of breath.  There are multiple 
examination reports of record that fail to produce an 
objective finding of shortness of breath.  Pulmonary function 
testing of May 1995 was normal.  A sleep consultation report 
of September 1998 noted the veteran denied respiratory 
complaints.  The veteran had two VA hospitalizations for 
complaints of sudden onset of chest pain with neck and left 
arm radiation, shortness of breath, and diaphoresis while at 
rest.  These resolved with nitroglycerine, and no cardiac 
diagnosis was made other than rule out myocardial infarction.

Pulmonary function testing and chest x ray study in September 
1998 were negative.  The April 1999 VA hospitalization found 
no shortness of breath on examination to rule out heart 
attack.  During October 2001 VA hospitalization there are 
multiple nursing notations of no shortness of breath.  

In short, the only evidence of unexplained shortness of 
breath is the two episodes associated with chest pain in 
April 1999.  The daily episodes the veteran reports and 
asserts are due to an undiagnosed illness are not noted in 
any record during any VA hospitalization in 1995, 1997, 1998, 
1999, or October 2001.  The extensive records of his October 
2001 hospitalization for newly discovered, uncontrolled 
diabetes, include notation of the veteran's denial of past 
breathing problems.  The extensive outpatient records through 
2002 likewise fail to document a breathing problem.

The veteran is competent to report that he feels short of 
breath with certain exertions, Espiritu, 2 Vet. App. 492, but 
his report is insufficient evidence to establish service 
connection without any other objective observation by a 
medical practitioner who can at least corroborate the 
veteran's assertion that the reported shortness of breath is 
not due to any known cause.  

The weight of the evidence is against finding the veteran has 
a medical condition manifested by shortness of breath.  Sleep 
apnea is distinguishable as an interruption of breath.  This 
claim is for a condition the veteran does not have.  It fails 
to meet the first requirement of entitlement to service 
connection, a current disability.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  The claim must be denied for that 
reason.

III.  Increased Rating

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).

This appeal is from the initial rating assigned upon awarding 
service connection.  The entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).

The RO did not consider staged ratings per se, but it has 
evaluated evidence as it has entered the record over more 
than 10 years.  Each evaluation has essentially contemplated 
stating the rating, even if the result was to confirm and 
continue the initial rating.  Under the facts of this case, 
discussed below, there is no change in the severity of a 
disability under consideration that would require that any 
higher rating be effective for less than the entire period 
under review.  Thus, it does not prejudice the veteran's case 
for the Board to consider the rating and whether to stage the 
rating.

The veteran is service connection for an undiagnosed illness 
manifested by low back pain.  Service-connected disability 
due to undiagnosed illness is rated using evaluation criteria 
from part 4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(5).  His 
low back pain is rated as lumbar strain.  The rating criteria 
have changed during the pendency of his appeal, effective 
September 26, 2003, therefore, evaluation must consider the 
older rating criteria prior to the effective date of the 
change, and the newer criteria thereafter as long as the 
latter criteria cause no adverse retroactive effect.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003.  In this case, they do not.

As noted above in the discussion about rating the veteran's 
right knee in the face of comorbid conditions, the veteran's 
low back is diagnosed with non-service-connected degenerative 
joint disease as well as the undiagnosed illness that causes 
the pain for which he is entitled to service-connected 
disability compensation.  This decision will rate only the 
disability due to pain due to undiagnosed illness.  This will 
avoid the problem of rating the veteran's non-service-
connected degenerative disc disease or any other non-service-
connected low back pathology.  See 38 C.F.R. § 4.14 (2005).  
The particular pyramiding problem arises from distinguishing 
low back pain due to service-connected low back conditions 
from pain due to the service-connected undiagnosed illness.  
38 C.F.R. § 4.14.  In this case because the causes are not 
distinguishable, consequently the veteran gets the benefit of 
being rated for his low back pain whatever the cause.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (VA must rate all 
psychiatric symptomatology of veteran with service- and non-
service-connected psychiatric disorders when attribution of 
symptomatology to diagnosis is impossible).

The veteran's low back pain has been rated for limitation of 
motion.  It was first rated under diagnostic code 5292.  See 
38 C.F.R. § 4.71a (1994).  VA rescinded that diagnostic code 
in September 2003 when it promulgated the General Rating 
Formula for Diseases and Injuries of the Spine and new 
diagnostic codes effective beginning September 26, 2003.  See 
38 C.F.R. § 4.71a (2005).  Under the new formula, the 
veteran's low back pain due to undiagnosed illness is well 
rated under diagnostic code 5237 (lumbosacral strain), 
because that diagnostic code permits application of the 
General Formula based on limitation of motion without 
misidentifying the service-connected disability as 
degenerative arthritis or degenerative disc disease, which 
are not service connected.  The General Formula provides for 
multiple impairments with compensation for pain without 
implicating pathology unique to specific pathologies such as 
degenerative arthritis or intervertebral disc syndrome that 
are not service connected.  Consequently, the Board will 
preserve that analogy as apt for rating the veteran's pain 
due to undiagnosed illness.  The veteran's low back pain will 
not be rated for the L4-5 spondylosis shown by September 1997 
and November 1999 x ray studies, or for the degenerative disc 
disease diagnosed on VA examination of September 2005 and not 
service connected at this writing.  See Introduction, supra.

The older rating criteria provided for compensation for 
slight, moderate, and severe limitation of lumbar motion, 
rated 10-, 20-, and 30 percent disabling, respectively.  The 
effect of other disabling phenomena such as pain, painful 
motion, and fatigability could be additionally compensated 
based on the extent of functional impairment.  See 38 C.F.R. 
§§ 4.40, 4.45 (1994); see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The newer rating criteria provide for rating 
according to ranges of motion, with or without pain, based on 
limitation of flexion or the sum of the ranges of motion in 
the several measured planes.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2005).

The September 1997 VA examination report, the first to 
identify low back pain of unknown etiology found normal range 
of motion.  A March 1998 SSA examiner noted the veteran 
flexed his lumbar spine sufficiently to bring his fingers to 
within about eight inches from the floor.  On September 1999 
VA examination he complained of constant, daily back pain 
that causes him to walk with a cane and precludes any 
exercise; he performed no repetitive movements during the 
examination.  He had forward flexion of 70 degrees, extension 
of 15 degrees, lateral flexion of 22 degrees bilaterally and 
rotation of 20 degrees bilaterally.  An x ray study of the 
lumbar spine was normal, and the examiner diagnosed chronic 
low back pain.  September 2002 VA examination found the 
veteran complained of pain and fatigability and stiffness 
with flare-ups lasting all day, two or three times a week, 
exacerbated by any activity, with symptoms including 
incoordination.  Other than antalgic gate and use of a cane, 
incoordination is not reported as witnessed or described 
anywhere in the claims file.  Two VA examinations of 
September 2002 found lumbar flexion of 75 degrees, extension 
of 15 degrees, lateral flexion of 15 degrees bilaterally, and 
rotation of 15 degrees bilaterally.  One examiner opined that 
the veteran would lose about 20 percent of his ranges of 
motion during the described flare-ups.  The other examiner 
opined about a 10 percent loss of each range during flare-
ups.  On September 2005 examination, the ranges of motion 
were 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, bilaterally, and 30 degrees of 
rotation, bilaterally.

In short, the veteran's ranges of motion have changes little 
over many years, inconsistent with his report of ever-
increasing impairment.  The ranges of motion reported are 
consistently noncompensable except during flare-ups.  One of 
the September 2002 examiners opined greater impairment of 
motion and endurance during flare-ups than the other.  The 
worse of them warrants a 20 percent rating for flexion 
estimated as 50 degrees during flare-ups.  The better of them 
estimated pain and fatigue reducing flexion to an extent that 
is still more than a compensable limitation of motion.  The 
information from compensation examination reports information 
prior to September 2002 is uninformative about impairment 
during flare-ups; prior to direct inquiry in September 2002, 
the veteran reported an essentially constant status of his 
low back.

His rating is for pain.  Increased pain and associated 
fatigue result in reduced ranges of motion during flair-ups.  
The greatest reported limitation is commensurate with a 20 
percent rating for moderate limitation due to pain and 
fatigability under both the older rating criteria.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1994).  The same 
rating is warranted under the newer rating criteria, 
characterized in the General Rating Formula by the designated 
range of motion, rather than by the term moderate.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2005).  The most 
liberal conceivable view of the objective medical evidence 
permits a 20 percent rating for low back pain due to 
undiagnosed illness from the effective date of service 
connection.  There is no demonstrated of limitation of motion 
in the objective medical evidence that can reasonably be 
called severe under the older criteria, or even moderate, so 
as to warrant a rating greater than 20 percent except during 
flare-ups.  There is no demonstrated limitation of flexion to 
30 degrees or less, nor is there complete ankylosis of the 
entire thoracolumbar spine, which are the criteria for a 
rating greater than 20 percent under the newer regulation.

The extensive inpatient and outpatient records weigh against 
awarding a rating based on the veteran's reports of pain and 
fatigability of the low back greater than 20 percent.  In 
hundreds of pages of treatment records, there are few 
instances of the veteran seeking treatment for his back.  The 
veteran has ready and equal access to treatment for all of 
his service-connected medical complaints.  The relatively 
sparse record of seeking treatment for his back compared to 
the relatively extensive record of frequent treatment for 
other complaints is persuasive evidence that he has 
exaggerated his reports of back pain to some extent.  Based 
on that conclusion, the increase to 20 percent for the entire 
period since the effective date of service connection fully 
and well compensates the veteran for chronic low back pain 
due to an undiagnosed illness under any application of the 
rating schedule during the period from the effective date of 
service connection to the present.  38 C.F.R. § 4.40, 4.45, 
4.71a (1994 & 2005).  The extent of additional functional 
impairment during flare ups is not so great that compensation 
at a rate greater than 20 percent is warranted.  DeLuca, 8 
Vet. App. 202.

IV.  Duty to Notify and to Assist

The claim giving rise to the instant appeal predated the 
current law and regulations governing VA's duties of notice 
and assistance to claimants in prosecuting VA claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA letters of February and March 2002 and of August 
2004 notified the veteran of the information and evidence 
necessary to substantiate his claims and of his rights and of 
his and VA's respective obligations in developing his claim.  
The August 2004 letter explicitly requested the veteran to 
submit any evidence in his possession.  Evidence has entered 
the record periodically throughout the pendency of the claim, 
and VA has readjudicated the claim upon the receipt of 
evidence multiple times.  He has suffered no prejudice in his 
opportunity to participate in prosecuting his claim as a 
result of adjudications prior to enactment and promulgation 
of the current rules.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

None of the letters advised the veteran of the rating and 
effective date elements of a VA compensation claim.  See 
Dingess v. Nicholson, 19Vet. App. 473 (2006).  The veteran is 
not prejudiced by that omission in this case.  The rating and 
effective date of benefits are moot where this decision has 
denied entitlement to service connection.  Where this 
decision awards service connection, VA will inform the 
veteran of the rating and effective date elements of his 
award coincident with implementing this decision, and the 
veteran will have every opportunity to avail himself of the 
full extent of VA assistance to establish the rating and 
effective date of the awards.  Whereas this decision grants a 
higher initial rating from the effective date of service 
connection, the earliest date provided by law, the need for 
notice of the factors governing the effective date of ratings 
is likewise moot.

VA has obtained all evidence of which it had notice and 
authorization to obtain.  VA has examined the veteran 
multiple times, addressing each of the medical conditions at 
issue.  There has been no failure to obtain evidence of which 
VA had notice.  The veteran elected not to respond to VA's 
request for clarification of certain photographs he 
submitted, thus breaching his duty to cooperate with VA in 
obtaining evidence and prosecuting his claim.  38 C.F.R. 
§ 3.159(c)(1)(i) (2005).  The veteran's failure to provide 
information frustrated VA's attempt to develop evidence.  His 
lack of cooperation did not trigger a VA duty to notify the 
veteran of a failure to obtain evidence.  38 C.F.R. § 3. 
159(e).  In sum VA has discharged its duty to assist in this 
case.  38 C.F.R. § 3.159(c) (2005).


ORDER

Service connection for PTSD is granted.

Service connection for a right knee condition due to 
undiagnosed illness is granted.

A 20 percent initial rating from the effective date of 
service connection for low back pain due to undiagnosed 
illness is granted, subject to regulations governing payment 
of monetary benefits.

Service connection for a skin condition, a gastrointestinal 
condition, sleep disturbance, and shortness of breath due to 
undiagnosed illness is denied.


REMAND

The Board remanded this case in December 2003.  The ordered 
development of the claim for increased rating for headaches 
is incomplete.  The September 2005 VA examination report does 
not provide the information requested or an explanation why 
the examiner cannot provide the information.  The incomplete 
report frustrates the veteran's right to performance of the 
Board's remand order.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

VA rates headaches based on frequency and severity, with 
duration and extent of economic effect as additional elements 
for the highest rating.  Economic effect is not a medical 
criterion.  At the compensable or higher level, severity is 
characterized as "prostrating" or "completely prostrating 
and prolonged."  The regulation does not define any of those 
terms.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

The December 2003 remand stated that the object of the 
examination was to obtain information to distinguish between 
prostrating and completely prostrating headaches.  In stating 
that instruction in the order for an examination, the intent, 
of course, was for the examiner to provide the information or 
opinion necessary to distinguish degrees of severity of the 
veteran's headaches.  The September 2005 examination report 
stated the frequency and, on a scale of one to 10, the 
severity of headaches, but not any description of the 
veteran's behavior during such headaches.  The examiner did 
not comment on whether, functionally, the headaches were 
prostrating or completely prostrating, as might be 
ascertained by a clinical interview addressing behavior and 
type of functional impairment during headaches.  
Incidentally, the report was uninformative about duration of 
headaches, so the Board cannot apply the criterion 
"prolonged" in evaluating the veteran's disability.

The information collected in the September 2005 clinical 
interview does not appear sufficient to provide a basis for 
an informed response to the Board's needs in this case.  The 
deficiencies in the prior examination must be cured by 
another examination.  This information will provide guidance 
to the adjudicators in reviewing the veteran's headache 
claim.

Additionally, the veteran an assist in the accurate rating of 
his headaches by keeping a log of his headaches and giving 
that log to the VA examiner.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the frequency, 
severity, and duration of his headaches.  
Provide the examiner with the claims file.  
The examiner shall conduct a clinical 
interview designed to elicit information 
sufficient to respond to the following 
questions:

*	How often (times per year, month, or 
week) are the veteran's headaches 
prostrating?

*	How often (times per year, month, or 
week) are the veteran's headaches 
completely prostrating?

*	Of those headaches the examiner 
considers completely prostrating, 
what proportion of them are 
prolonged?

*	The examiner shall explain the basis 
for distinguishing between 
prostrating and completely 
prostrating headaches, and the basis 
for determining that a headache is 
prolonged. 

2.  Notice to the veteran of the headache 
examination is to include the 
recommendation to keep a log in which he 
writes down for each headache at least the 
time of onset, how long it lasted, the 
severity, and what he did while he had the 
headache.  Additional useful information 
about each headache would include what he 
was doing at or shortly before onset of 
the headache, the part of his head in 
which it started and if the pain spread to 
other parts of his head and where it 
spread, the characteristics of the pain 
(for example, sharp, dull, throbbing,).  
Advise him to bring any log he keeps with 
him to the VA examination and to give it 
to the examiner.

3.  Readjudicate the claim for increased 
rating for headaches.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


